EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 8/3/2022.

The application has been amended as follows: 

In claim 5, please amend the claim dependency from “claim 4” to “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Chen et al. (WO 2016/069113), Sinapi et al. (WO 2016/005216), and Hart (US 20120134025).
Chen discloses an antiglare substrate having a uniform textured surface and low sparkle.  The glass substrate has a transmission haze of less than 18.7%, DOI of 44.3 to 88.9, an average PPDr of 4.4 to 5.1, and exemplary values of R and S of 0.2<R<0.8 and 0.8<S<0.85.  However, Chen is silent to the substrate having simultaneously the claimed R and S values.  Sinapi discloses a low sparkle glass sheet having a specific haze and transmittance value that is acid etched using a solution of fluoric acids at specific values.  However, Sinapi is silent to the claimed sheet that is acid-etched, resulting in the claimed R and S values.  Hart discloses a glass substrate that is acid etched but is silent to the claimed R and S values.  As such, the present claims are found to be allowable over the prior art and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783